          Case 3:18-cv-00360-MPS Document 108 Filed 09/08/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


WILLIAM H. SHEHADI, JR.,            :                   CIVIL ACTION NO.
A CONSERVED PERSON BY AND           :                   3:18-cv-00360-MPS
THROUGH THE CONSERVATOR OF          :
HIS ESTATE, ALBERT B. SHEHADI,      :
                                    :
                Plaintiff,          :
     v.                             :
                                    :
MARK CUSSON, MICHAEL PRESNICK,      :
CARL BENJAMIN, WILLIE BETHEA, LANCE :
CAMBY, CLAYTON DAVIS, GREG          :
GIANTONIO, BRUCE HOLT, ROBERT       :
LARNED, ROBERT MARTINEAU, PATRICK :                     September 8, 2020
O’BRIEN, AND SETH QUIDER,           :
                                    :
                Defendants.         :
                                    :

                                 JOINT STATUS REPORT

         Pursuant to the Court’s October 23, 2019 Order, the parties 1 hereby submit the

following status report:

         (a)   The status of the case, describing the status of discovery and identifying

any pending motions and any circumstances potentially interfering with the parties’

compliance with the scheduling order (including the status defendants’ criminal trials).

    Mark Cusson             Mark Cusson is serving his sentence after conviction by way
                            of jury trial. He is taking an appeal. Case No. A.C. 43352

    Michael Presnick        Michael Presnick’s case is still pending in Middlesex Judicial
                            District dkt no MMX CR17-0213060T. He was granted
                            Accelerated Pretrial Rehabilitation on August 22, 2019 and
                            his disposition date is August 21, 2021.

1Plaintiff’s counsel’s office reached out to all defense counsel and pro se defendants on
September 2, 2020 and received responses from counsel of record for defendants Mark
Cusson, Robert Martineau, Michael Presnick, Robert Larned, Bruce Holt, Patrick
O’Brien, and Seth Quider, and from pro se defendant Clayton Davis. Pro se defendants
Willie Bethea and Carl Benjamin did not respond, and defendants Lance Camby and
Greg Giantonio have not entered appearances in this action.
        Case 3:18-cv-00360-MPS Document 108 Filed 09/08/20 Page 2 of 6




 Carl Benjamin              No criminal case pending as to this defendant.

 Willie Bethea              No criminal case pending as to this defendant.

 Lance Camby                No criminal case pending as to this defendant.

 Clayton Davis              No criminal case pending as to this defendant.

 Greg Giantonio             No criminal case pending as to this defendant.

 Bruce Holt                 No criminal case pending as to this defendant.

 Robert Larned              No criminal case pending as to this defendant.

 Robert Martineau           No criminal case initiated as to this defendant.

 Patrick O’Brien            No criminal case pending as to this defendant.

 Seth Quider                Seth Quider entered a plea and is serving his sentence.

       In accordance with the scheduling order in this case, the plaintiff served his

Damages Analysis on September 1, 2020. There are currently no motions pending

before the Court.

       (b)     Interest in referral for settlement purposes to a United States Magistrate

Judge or to the District’s special masters program:

       At this time, the parties have considered the desirability of settlement and do not

seek referral to mediation, as settlement is unlikely.

       (c)     Whether the parties will consent to a trial before a magistrate judge:

       The parties will not consent to a trial before a United States Magistrate Judge.

       (d)     The estimated length of trial.

       The estimated length of the trial is 7 days.




                                                2
Case 3:18-cv-00360-MPS Document 108 Filed 09/08/20 Page 3 of 6



                            RESPECTFULLY SUBMITTED,

                            THE PLAINTIFF,

                            BY: /s/ Antonio Ponvert III
                            Antonio Ponvert, III ct17516
                            Koskoff, Koskoff & Bieder, P.C.
                            350 Fairfield Avenue
                            Bridgeport, CT 06604
                            Tel: (203) 336-4421
                            Fax: (203) 368-3244
                            Email: aponvert@koskoff.com

                            THE PLAINTIFF,

                            BY: /s/ Kirk W. Lowry
                            Kirk W. Lowry
                            Connecticut Legal Rights Project, Inc. – Mdltn
                            Silver St., PO Box 351
                            Middletown, CT 06457
                            Tel: (860) 262-5017
                            Fax: (860) 262-5035
                            Email: Klowry@clrp.org

                            THE DEFENDANT, MICHAEL PRESNICK

                            BY: /s/ Thomas P. Moriarty
                            Thomas P. Moriarty ct03778
                            William H. Paetzold ct10074
                            Moriarty, Paetzold & Sherwood
                            2230 Main Street
                            Glastonbury, CT 06033
                            Tel. (860) 657-1010
                            Fax (860) 657-1011
                            E-Mail: tom@mpslawfirm.com

                            THE DEFENDANT, ROBERT LARNED

                            BY: /s/ Jon D. Golas
                            Jon D. Golas ct23324
                            Golas, Golas & Golas, PC
                            249 East Center Street
                            Manchester, CT 06040
                            Tel No: 860-646-4545
                            Fax no: 860-646-8604
                            Email: jgolas@golaslaw.com

                              3
Case 3:18-cv-00360-MPS Document 108 Filed 09/08/20 Page 4 of 6



                            THE DEFENDANTS, PATRICK O’BRIEN AND
                            BRUCE HOLT

                            BY: /s/ John R. Williams
                            John R. Williams ct00215
                            51 Elm Street
                            New Haven, CT 06510
                            Tel No: 203-562-9931
                            Fax No: 203-776-9494
                            Email: jrw@johnrwilliams.com

                            THE DEFENDANT, MARK CUSSON

                            BY: /s/ Norman A. Pattis
                            Norman A. Pattis ct13120
                            Pattis & Smith, LLC
                            383 Orange Street, First Floor
                            New Haven, CT 06511
                            203.393.3017
                            203.393.9745
                            Email: NPattis@pattisandsmith.com

                            and

                            BY: /s/ John F. Costa
                            John F. Costa
                            Ryan Ryan Deluca, LLP
                            1000 Lafayette Blvd., Suite 800
                            Bridgeport, CT 06604
                            Tel: (203) 549-6650
                            Fax: (203) 549-6655
                            Email: jfcosta@ryandelucalaw.com

                            THE DEFENDANT, ROBERT MARTINEAU

                            BY: /s/ Norman A. Pattis
                            Norman A. Pattis ct13120
                            Pattis & Smith, LLC
                            383 Orange Street, First Floor
                            New Haven, CT 06511
                            203.393.3017
                            203.393.9745
                            Email: NPattis@pattisandsmith.com




                              4
Case 3:18-cv-00360-MPS Document 108 Filed 09/08/20 Page 5 of 6



                           THE DEFENDANT SETH QUIDER
                           BY: /s/ Wystan M. Ackerman
                           Wystan M. Ackerman
                           Robinson & Cole, LLP
                           280 Trumbull St.
                           Hartford, CT 06103
                           860-275-8388
                           Fax: 860-275-8299
                           Email: wackerman@rc.com




                              5
        Case 3:18-cv-00360-MPS Document 108 Filed 09/08/20 Page 6 of 6



                                     CERTIFICATION

       I hereby certify that a copy of the foregoing was filed electronically and served by

mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-

mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the

Court’s system.


                                                  /s/__________________________
                                                  Antonio Ponvert III




                                              6
